Citation Nr: 0016416	
Decision Date: 06/21/00    Archive Date: 06/28/00

DOCKET NO.  97-11 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Wade R. Bosley, Attorney at 
Law


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant served on active duty from October 1973 to 
August 1978.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Houston Regional Office (RO), which 
denied the appellant's application to reopen the previously 
denied claim of entitlement to service connection for an 
acquired psychiatric disorder.  He appealed and in an April 
1998 decision the Board also denied the application to 
reopen.  

On appeal, the U.S. Court of Appeals for Veterans Claims 
(Court) vacated the Board's decision, by order dated March 
31, 1999 (No. 98-1443), and remanded the matter for further 
adjudication.  After the parties filed a joint motion for 
remand, the Court noted that the analysis required to reopen 
a previously denied claim had been significantly altered 
since the Board's April 1998 decision.  Compare Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998), and Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  The Court directed the 
Board to readjudicate the claim based on the regulatory 
definition of "new and material evidence" set out at 
38 C.F.R. § 3.156(a) as interpreted by Hodge.  


FINDINGS OF FACT

1.  The additional evidence concerning an acquired 
psychiatric disorder, received into the record after July 
1984, is new, probative and material, as it bears directly 
and substantially on the specific matter at hand.  

2.  Competent evidence has been submitted linking the 
appellant's current findings of an acquired psychiatric 
disorder to service.  


CONCLUSIONS OF LAW

1.  The appellant has submitted new and material evidence to 
reopen the matter of entitlement to service connection for an 
acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 
1991); 38 C.F.R. § 3.156(a) (1999).  

2.  The claim of service connection for an acquired 
psychiatric disorder is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant ultimately seeks service connection for an 
acquired psychiatric disorder.  Service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  See also 38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309 (in this case, psychosis manifest 
to a degree of 10 percent within one year of separation from 
service is presumed to have been incurred in service, even 
without evidence of arthritis during service; the presumption 
is rebuttable by affirmative evidence to the contrary).  

In July 1995, the appellant filed an application seeking 
service connection for schizophrenia.  The record shows that 
this claimed disability has been the subject of extensive 
adjudicatory action over the previous two decades.  By August 
1983 decision, the Board denied the appellant's claim of 
service connection for an acquired psychiatric disease.  
Decisions of the Board are final, 38 U.S.C.A. § 7104, and 
normally a claim subject to a Board decision may not be 
reopened absent new and material evidence.  38 U.S.C.A. 
§ 5108; 38 C.F.R. § 3.156.  Subsequent to the August 1983 
Board decision, the appellant continued to seek service 
connection for schizophrenia.  The RO denied the claim in a 
July 1984 rating decision; the appellant was notified of that 
determination in August 1984.  In a January 1994 rating 
decision, the RO declined to reopen the claim, citing a lack 
of new and material evidence.  The appellant was notified of 
that decision in a February 1994 letter from the RO.  Because 
he did not file a notice of disagreement with either the July 
1984 or the January 1994 rating decisions within one year 
from the date that the RO mailed notice of the decisions to 
him, those determinations are final and may not reopened in 
the absence of new and material evidence.  38 C.F.R. 
§§ 3.156, 20.302(a).  

In order to reopen a previously and finally disallowed claim 
(decided by the Board or the RO), there must be new and 
material evidence presented or secured since the last final 
disallowance on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996) (clarifying Glynn v. Brown, 6 Vet. 
App. 523, 528-29 (1994) (holding that new and material 
evidence was required since the last final disallowance on 
the merits)).  In applying Evans to this case, it would 
appear that the last final disallowance (on any basis) was by 
the RO in January 1994.  However, on closer inspection, the 
Board notes that the January 1994 rating action considered 
only a recently received August 1991 VA hospital report.  It 
did not consider several other documents relevant to the 
claim received subsequent to the July 1984 rating decision, 
the final disallowance prior to January 1994.  If the Board 
were to limit its analysis to a determination as to whether 
new and material evidence had been submitted since January 
1994, rather than since July 1984, it would prejudice the 
appellant by eliminating from consideration relevant evidence 
received after July 1984.  If the Board were to analyze all 
the evidence received since the August 1983 Board decision, 
it would be contrary to the holding in Evans.  For these 
reasons, the Board must evaluate the evidence received since 
the July 1984 rating decision to determine if new and 
material evidence has been submitted.  

New and material evidence means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially on the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  See 
Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).  

Whether new and material evidence is submitted is a 
jurisdictional test, with the Board being required to reopen 
if such evidence is submitted and prohibited doing so and 
considering the claim if such evidence is not submitted.  
Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); 
Winters v. West, 12 Vet. App. 203 (1999).  VA must (1) 
determine whether the appellant has presented new and 
material evidence in order to have a finally denied claim 
reopened; (2) if so, determine whether the reopened claim is 
well grounded based upon all the evidence of record, 
presuming its credibility; and (3) if the claim is well 
grounded, evaluate the merits of the claim after ensuring 
that VA's duty to assist has been fulfilled.  Elkins v. West, 
12 Vet. App. 209, 214 (1999); Winters, 12 Vet. App. at 206-
07.  

Thus, with respect to this claim, the Board must first 
determine whether the appellant has submitted new and 
material evidence.  See Hodge, 155 F.3d at 1363; Elkins, 
12 Vet. App. at 214 (must provide a more complete picture of 
the circumstances surrounding the origin of an injury or 
disability, though it need not convince the Board to alter 
the prior rating decision).  

Since July 1984, the record includes an August 1992 private 
Texas prison system psychological evaluation, as well as VA 
clinical and hospital reports in July and October 1990, in 
August 1991, and in March, July, August, and September 1995, 
recording the extent of the appellant's psychiatric illness 
and discussing its history.  These documents shed light on 
the psychiatric history and symptomatology affecting the 
appellant, thereby providing VA with a more complete picture 
of the circumstances surrounding the origin of the 
disability.  For these reasons, this additional evidence is 
new and material.  The claim is reopened.  

With the previously denied claim reopened, the Board must now 
proceed to determine whether the claim as reopened is well 
grounded.  See 38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A well-grounded claim is a 
plausible claim that is meritorious on its own or capable of 
substantiation.  See Murphy, 1 Vet. App. at 81.  An 
allegation of a disorder that is service connected is not 
sufficient; the appellant must submit evidence in support of 
a claim that would justify a belief by a fair and impartial 
individual that the claim is plausible.  38 U.S.C.A. 
§ 5107(a); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
The quality and quantity of the evidence required to meet 
this statutory burden of necessity will depend upon the issue 
presented by the claim.  Grottveit v. Brown, 5 Vet. App. 91, 
92-93 (1993).

For a claim to be well grounded, there must be competent 
medical evidence of a current disability, lay or medical 
evidence of incurrence or aggravation of a disease or injury 
in service, and competent medical evidence of a nexus, or 
link, between the in-service injury or disease and the 
current disability.   Epps v. Gober , 126 F.3d 1464, 1468 
(Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498, 506 
(1995).  A claim may also be well grounded if the condition 
is observed in service or during an applicable presumptive 
period, if continuity of symptomatology is demonstrated 
thereafter, and if competent evidence relates the present 
condition to that symptomatology.  38 C.F.R. § 3.303(b); 
Savage v. Gober, 10 Vet. App. 488 (1997). 

In this case, the record includes numerous medical documents 
discussing diagnoses of schizophrenia, thereby satisfying the 
initial element of a well-grounded claim.  The service 
medical records include notations as to personality 
disorders, a disorder for which service connection cannot 
generally be established.  38 C.F.R. § 3.303(b).  However, 
the appellant contends that his symptoms in service were 
early manifestations of a psychiatric disorder.  The 
truthfulness of this allegation must be presumed in 
determining whether a claim is well grounded so as to satisfy 
the second element of a well-grounded claim.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  

As to the third element, in a report of VA hospitalization in 
November 1982 the diagnoses included chronic paranoid 
schizophrenia with acute exacerbation and mixed personality 
disorder, with explosive features by history.  The examiner 
noted "that the behaviors which have been observed in the 
past and have caused him to be diagnosed as borderline 
personality or mixed personality disorder with explosive 
features, have simply been outgrowths of the core problem of 
chronic paranoid schizophrenia."  This opinion, serving as a 
medical link between the current psychiatric findings and the 
in-service symptomatology, satisfies the final element of a 
well-grounded claim.  

Since all three elements are satisfied, the Board determines 
that the reopened claim of service connection for an acquired 
psychiatric disorder is well grounded.  VA has a resulting 
duty to assist the appellant in the development of facts 
pertinent to the claim.  38 U.S.C.A. § 5107(a).  Actions 
required to comply with that duty are set forth in the Remand 
section below.  


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.  

The claim of service connection for an acquired psychiatric 
disorder is well grounded.  


REMAND

In October 1999, January 2000, and April 2000, the 
appellant's attorney requested specifically that the RO, 
pursuant to the duty to assist, obtain copies of all relevant 
information from the Social Security Administration (SSA), 
Bell Park Hospital (one admission), Twelve Oaks Hospital (one 
admission) , Charter of Kingswood (five admissions), NHMIA 
Clinic for the Homeless, and the outpatient clinic associated 
with the Fort Worth, Texas VA Medical Center (VAMC).  In 
addition, his attorney requested that the appellant be 
afforded a VA medical examination to determine the nature and 
etiology of any current psychiatric disorder.  

The case is REMANDED for the following development:

1.  The RO should obtain from SSA the 
records pertinent to the appellant's 
claims for Social Security disability 
benefits, copies of all SSA decision(s) 
concerning the appellant, and copies of 
all medical evidence supporting such 
decision(s).  All documents obtained 
should then be associated with the claims 
file.  

2.  After securing any necessary 
releases, the RO should obtain complete 
records concerning the appellant from the 
Fort Worth VAMC outpatient clinic and 
copies of treatment records from the four 
private health care facilities in 
Houston, listed above.  All documents 
obtained should be associated with the 
claims file.  

3.  Thereafter, the RO should schedule 
the appellant for a psychiatric 
examination to determine the nature and 
etiology of any psychiatric disorder 
found.  The claims file and a copy of 
this REMAND must be made available to the 
physician for review in conjunction with 
the examination.  The report of 
examination must indicate whether the 
claims file was available for review in 
conjunction with the examination, and 
should contain an account of all 
psychiatric manifestations of the 
disability found to be present.  
Pertinent history concerning the 
disability should be obtained and all 
necessary tests accomplished.  The 
psychiatrist should be asked to reconcile 
any conflicting medical opinions 
identified on review of the record and 
render an opinion as to whether it is at 
least as likely as not that any current 
psychiatric disorder originated in 
service.   

4.  A copy of the letter informing the 
appellant of the scheduled examination 
and the provisions of 38 C.F.R. § 3.655, 
including the need to provide "good 
cause" for any failure to appear for the 
scheduled examination, must be associated 
with the claims file.  If the appellant 
fails to appear for the scheduled 
examination, the RO should consider 
whether "good cause" is demonstrated 
for his failure to appear.  If the RO 
determines that "good cause" is not 
shown, the provisions of 38 C.F.R. 
§ 3.655 should be applied to this claim.  
If the RO determines that "good cause" 
is shown, then the examination should 
rescheduled.  

5.  When the aforementioned development 
has been completed, the RO should review 
the record to ensure it complies with 
this REMAND.  If not, the RO should 
undertake remedial action before 
returning the claim to the Board.  
Stegall v. West, 11 Vet. App. 268 (1998).  

After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and his representative should be furnished a supplemental 
statement of the case and given the opportunity to respond.  
Thereafter, the case should be returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or the U.S. Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA 
Adjudication Procedure Manual, M21-1, Part IV, directs the RO 
to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



